ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Appellant takes us to task for not discussing more fully in our original opinion his contention that the evidence was insufficient to support the conviction. He says that the evidence does not preclude the outstanding hypothesis that the fireman and not the appellant broke and entered the rear door of the pharmacy. With such contention, we do not agree.
Officer Jones testified that when he turned the corner immediately after the blast the appellant was staggering away from the back door of the pharmacy and was some ten feet away from the door, which was open at the time. He stated further that no fire truck had arrived at this time. The back door showed signs of having been forced, and the appellant was in possession of two unused billfolds of the same kind as those sold in the pharmacy. The owner was unable to trace the source of his supply of billfolds because his records were destroyed in the fire. The appellant was not brought to trial for some years after the offense herein charged because he escaped from jail.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.